Citation Nr: 1041009	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-11 474	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 2005.

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, (hereinafter RO).  
The case was remanded by the Board for additional development in 
August 2008.  

Thereafter, in a June 2009 decision, the Board denied entitlement 
to service connection for gastroesophageal reflux and remanded 
the issue of service connection for PTSD for more development.  
In the meantime, the Veteran appealed the denial of service 
connection for gastroesophageal reflux to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2010 Order, the 
Court endorsed a July 2010 Joint Motion for Remand and remanded 
the matter for compliance with the instructions in the joint 
motion.  The issues now return to the Board for further appellate 
consideration.  

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's claimed in-service stressors are related to his 
fear of hostile military or terrorist activity, and are 
consistent with the time, place and circumstance of his service.

2. The Veteran's PTSD has been diagnosed by a VA psychologist and 
related to his in-service stressors.

3. There is no competent evidence linking gastroesophageal reflux 
to service.


CONCLUSIONS OF LAW

1. The Veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2010), Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).

2. Service connection for gastroesophageal reflux is denied.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

As to the issue of service connection for PTSD, that claim has 
been granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  First with regard to the duty to notify, prior to 
initial adjudication in letters dated in April 2006 and July 
2006, the RO advised the claimant of the information necessary to 
substantiate the gastroesophageal reflux claim.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, these letters, along 
with an October 2008 letter, provided the Veteran with 
information regarding ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless.  As such, the Board finds that the 
duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained the service 
treatment records and made reasonable efforts to obtain relevant 
post-service records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes VA and private treatment 
records, and the Veteran's own statements and evidence he 
presented.  The Veteran was also, as requested by the Board in 
its August 2008 remand, afforded a VA Compensation and Pension 
examination in November 2008 that included an opinion as to 
whether the Veteran's gastroesophageal reflux was etiologically 
related to service.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review of the issues 
adjudicated below may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims 
decided below that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
adjudicated in this decision.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there generally must be medical evidence of: 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a.	Psychiatric Disorder to include PTSD 

The Veteran contends that he has a psychiatric disorder, to 
include PTSD, as a result of service.  For the reasons that 
follow, the Board concludes that service connection for PTSD is 
warranted.

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2010).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates that, 
for VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f).  

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010) (emphasis added).  The provisions of this amendment apply 
to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.  Accordingly, 
the provisions apply to this case.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  Accordingly, 
in addressing the CAVC's order, the first pertinent inquiry is 
whether the Veteran is a "combat veteran" justifying 
application of 38 U.S.C.A. § 1154(b).  The Board concludes that 
he is not.

The evidence of record fails to establish that the Veteran 
engaged in combat during service.  Service personnel records list 
his military occupational specialty as an Ammunition Specialist 
and show that he served in Kuwait from October 1995 to September 
1996, earning imminent danger pay during that time, and in 
Hungary from September 1997 to August 1998.  However, the 
Veteran's awards and decorations do not reflect indicia of 
combat, and there is nothing in his service personnel records 
showing that he engaged in combat.  Absent evidence showing that 
the Veteran participated in combat, application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

As indicated above, however, under the amended version of 38 
C.F.R. § 3.304(f)(3), a claimed in-service stressor may be 
verified by lay testimony alone in certain circumstances.  
Initially, the stressor claimed must include "fear of hostile 
military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

With respect to the in-service stressors claimed by the Veteran, 
the Board finds that his description of the stressors fits the 
description of "fear of hostile military or terrorist 
activity."  Id.  The Veteran has reported "stress" associated 
with serving as an ordinance specialist in service in Kuwait from 
1995 to 1996 and Hungary in 1997 and 1998 in support of military 
operations in the former Yugoslavia.  As discussed above, service 
personnel records confirm that the Veteran was in fact an 
Ammunition Specialist and that he was assigned to Kuwait from 
October 1995 to September 1996, with imminent danger pay, and in 
Hungary from September 1997 to August 1998.  The service 
treatment records reflect an assessment of anxiety and stress in 
March 1996, during his period of service in Kuwait.  The Veteran 
also complained about anxiety and depression at his service 
retirement examination.  In this regard, the Board finds the 
Veteran's claimed stressors to be consistent with the places, 
types and circumstances of his service.  The Board also finds an 
absence of any contrary evidence of record that would lend doubt 
to the Veteran's credibility.  Accordingly, his lay testimony is 
accepted as evidence of in-service stressors relating to his fear 
of hostile military or terrorist activity.

The inquiry that follows is whether the Veteran has been 
diagnosed with PTSD by a VA psychologist or psychiatrist based on 
his described in-service stressors.  Resolving all reasonable 
doubt in favor of the Veteran, the Board concludes he has.

Private clinical records dated in 2007 indicate that the Veteran 
has been afforded individual and group therapy and that he has 
been diagnosed with depression and anxiety.  The Veteran was 
afforded a VA psychiatric examination in November 2008 that 
resulted in a diagnosis of PTSD, with the examiner reporting that 
there "does appear to be a nexus between his current symptoms and 
service stressors as described by the Veteran."  Upon further VA 
psychiatric examination in October 2009, the Veteran was again 
diagnosed with PTSD.  It was noted that his depression, anxiety, 
stress reactions and possible adjustment disorder were all 
accounted for by the PTSD diagnosis.  The examiner opined that 
the Veteran's PTSD was at least as likely as not etiologically 
related to his in-service psychiatric issues.  The examiner also 
expressed that there was an axis between the Veteran's current 
symptoms and his specific service stressors.  Moreover, the 
examiner explained that there were no post-military stressors or 
psychosocial consequences found that would more likely account 
for the Veteran's symptoms.  

In short, the evidence of record shows that the Veteran's 
reported in-service stressors are not only related to "fear of 
hostile military or terrorist activity" but also consistent with 
the places, types and circumstances of his service.  In addition, 
evidence includes opinions rendered by VA psychologists 
confirming that the Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD and that his symptoms are related to 
the claimed stressors.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the evidence is at least in equipoise as to 
whether his currently-diagnosed PTSD is related to active 
service.  As such, service connection is warranted.  The benefit-
of-the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

b.	Gastroesophageal Reflux 

The Veteran contends that he has gastroesophageal reflux as a 
result of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

The service treatment records reflect treatment for 
gastrointestinal complaints, to include diarrhea in July 1995 at 
which time the assessment was acute gastroenteritis.  The Veteran 
complained about stomach cramps and nausea in September 1996 with 
an assessment at that time of mild gastritis.  In February 2001, 
the assessment was gastroenteritis and likely a Mallory Weiss 
tear after the Veteran complained about diarrhea, stomach cramps, 
vomiting and nausea.  The service retirement examination 
conducted in November 2004 did not reflect a stomach disability, 
nor did the Veteran refer to such a disability on a medical 
history collected at that time.

After service, the Veteran was afforded a VA digestive system 
examination in April 2006 at which time he reported a history of 
reflux of about five to six years, which places such 
symptomatology to service.  He reported no treatment other than 
over the counter remedies.  Following the examination, the 
diagnosis was gastroesophageal reflux.  The Veteran was afforded 
another VA examination in November 2008 that, as noted above, 
included an opinion as to whether the Veteran's gastroesophageal 
reflux disease was incurred in service.  The impression was 
gastroesophageal reflux disease, and following a review of the 
Veteran's claims file, the examiner completed an addendum in 
which he concluded that it was "less than [a] 50/50 likel[]ihood 
that his acid reflux had [its] onset in the military."  As 
support for this determination, the examiner referenced the fact 
that he did not find evidence of gastroesophageal reflux in the 
service treatment records, and that while the Veteran did have 
gastroenteritis and gastritis in service, the conditions were 
"treated accordingly," and the 2004 retirement examination failed 
to reveal any complaints relating to the stomach.  As such, he 
concluded that the Veteran had "isolated episodes of 
gastroenteritis which resolved [][during service.]"

A review of the remaining evidence of record does not otherwise 
reveal any competent medical opinion linking gastroesophageal 
reflux to service.  As for the Veteran's assertions that his 
reflux to service is related to service, as well as those of the 
Veteran's representative in his April 2009 presentation to the 
Board that the Veteran's reflux is the result of in-service 
"stress," such assertions cannot be used to establish a claim as 
laypersons such as the Veteran and his representative are not 
qualified to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  As such, the claim for service connection for 
gastroesophageal reflux must be denied.  Hickson, supra.

The Board has considered the Veteran's self-reported continuity 
of symptomatology of gastroesophageal symptoms since service. 
 See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
previously noted, the Veteran reported at the April 2006 
examination that he began having reflux symptoms five to six 
years ago.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current disability had its onset in 
service, the evidence of record contains some inconsistencies 
that diminish the reliability of his present recollections.  
Specifically, the Veteran reported at the November 2008 
examination that he had suffered from intermittent 
gastroesophageal reflex throughout his military tour of duty.  
However, service treatment records only show isolated episodes of 
mild gastritis and gastroenteritis, and there were no findings or 
complaints of a stomach disability noted at the November 2004 
service retirement examination.  In this regard, the Board finds 
the credibility of the Veteran's statements as to the in-service 
onset of his gastroesophageal reflux to be at best questionable.  
See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility 
can be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  

The Veteran is certainly competent to attest to factual matters 
of which he has first-hand knowledge; for example, he is 
competent to describe the symptoms he experienced in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, he is not competent to render a medical diagnosis 
concerning those in-service symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Thus, the Veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.  Indeed, the November 2008 examiner was unable 
to find any evidence of gastroesophageal reflux disease in 
service and therefore opined that it was less likely than not 
that his current acid reflux had its onset in service.  While 
Board accepts the Veteran's description of his symptoms, the 
Board finds the probative value of such to be outweighed by the 
competent medical evidence of record.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for gastroesophageal reflux, the doctrine is not for 
application.  Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for gastroesophageal reflux is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


